DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims divisional priority to U.S. Patent Application No. 14/451322, now Patent No. 10,121,116, filed on 8/4/2014, which claims priority to provisional U.S. Patent Application No. 62/003,508, filed on 05/27/2014.

Information Disclosure Statement
The IDSs submitted on 9/24/2018 was previously considered. 

Status of Claims
Applicant’s amended claims, filed 11/11/2022, have been entered. Claims 1 and 10 have been amended. Claims 1-5, 9, and 11-14 were previously cancelled. Claims 6-8, 10 and 15-18 are currently pending in this application and have been examined.

Allowable Subject Matter
As indicated in the Office Action mailed 11/20/2020 and in the Office Action mailed 7/11/2022, claims 6-8, 10, and 15-18 would be allowable if rewritten to overcome the claim rejection(s) under 35 U.S.C. 101 set forth in this Office Action. 

Interview Attempt 
Examiner invites the representative of this application to contact the Examiner to schedule an interview to expedite prosecution of this application. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-8, 10, and 15-18 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 6-8, 10, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 6-8, 10, and 15-18 are directed to systems (see MPEP 2106.03). 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 6 (representative) recites the abstract idea of “recommending a modified service or product and a modified upsell script relating to the modified service or product.”
Specifically, claim 6 (representative) recites “…storing event data in correlation with customer experience data related to respective customers collected by one or more objects… collect from the one or more objects… metrics data for a plurality of physical retail stores associated with a plurality of respective contact centers, wherein the… metrics data includes: interaction data collected from interactions between customers and respective websites associated with the plurality of physical retail stores; and information on sales of products or services by the plurality of physical retail stores; store the collected… metrics data…; …generate… benchmark data based on the collected…metrics data and determine a performance of a particular retail store of the plurality of physical retail stores in relation to the benchmark data; perform… analytics using the collected metrics data to identify a product or service; modify,… using one or more prediction trees designed to model a correlation between collected metrics data and key performance indicators used to calculate the benchmark data, a prior service or product to be offered by the particular retail store with the identified service or product, wherein the modifying is based on the one or more prediction trees optimizing one or more of the key performance indicators for the particular retail store; and push the modified service or product via a display…at the particular retail store; wherein the display… comprises a modified upsell script relating to the modified service or product.”
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 6 recites the abstract idea of “recommending a modified service or product and a modified upsell script relating to the modified service or product”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in representative claim 6 are certain methods of organizing human activity because the system displays an identified product/service and a upsell script based on optimizing key performance indicators at a retail store. Product and service recommendations (i.e., recommending a modified service or product and a modified upsell script relating to the modified service or product) is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, representative claim 6 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 6 includes additional elements such as a “data store”, one or more objects “stored in the data store”, a “processor” coupled to the data store, a “memory” storing “instructions “ executed by the processor, a “data communication network”, “real-time” metrics data, “dynamically” generating benchmark data, an “analytics module”, and a “display on an electronic device.” Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. For example, the specification describes in Figs. 13-14E and paragraphs [0156]-[0174] the additional elements with descriptions that demonstrate that the claimed additional elements are described at a high level of generality, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 6 does not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “recommending a modified service or product and a modified upsell script relating to the modified service or product” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claim 6 is ineligible.
Dependent claim(s) 8, 10, 15, and 17 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claim(s) 7, 16, and 18 further recite the additional element(s) of an “application”, an “apparatus”, and a “scanner”. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 7, 16, and 18 are ineligible.

Response to Arguments
Applicant's arguments filed on 11/11/2022 with respect to the 35 USC §112 rejections have been fully considered. Examiner notes that while the arguments refer to a 35 USC §112(b) rejection, claim 10 was rejected under 35 USC §112(d). In view of the claim amendments, the previous 112(d) rejection has been withdrawn. 
Applicant’s arguments filed on 11/11/2022 with respect to the 35 USC §101 rejections have been fully considered but they are not persuasive. 
Applicant argues on page 6 of the Remarks that the amended claims are patent eligible subject matter because the claims have been amended to more particularly describe the “display” element to comprise “a modified upsell script relating to the modified service or product.” Examiner respectfully disagrees. Further describing the information displayed at a retail store (i.e., a modified upsell script) merely further define the abstract idea of “recommending a modified service or product and a modified upsell script relating to the modified service or product.” USPTO guidance uses the term additional elements to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception (2019 PEG, Footnote 24). The above argued limitation is part of the abstract idea of “recommending a modified service or product and a modified upsell script relating to the modified service or product”, and does not contain any additional elements, such as hardware, beyond the abstract idea itself.  Abstract ideas are not patent eligible, therefore this limitation cannot provide integration. 
Applicant next argues on pages 6-7 of the Remarks that the amended claims are patent eligible subject matter because the claims integrate the judicial exception into a practical application of that exception. Examiner respectfully disagrees. The arguments that the amended claims require several additional steps which “describe a practical application by which businesses can take leverage data collected from multiple retail stores and websites to increase sales in a particular retail store” and the argument that claims 16 and 17 further underscore that the system is “targeted to a particular customer visiting the retail store who is identified” are directed to the improvement of the abstract idea and are not directed to a problem specifically arising in the realm of computers or networks as the current invention address a business challenge that is not particular to the Internet/technology.
As recited in the above rejection, in Step 2A – Prong Two, the claims were analyzed to identify whether there were any additional elements recited in the claim beyond the judicial exception(s) and evaluated those additional elements to determine whether they integrate the exception into a practical application of the exception. The 2019 PEG defines the phrase “integration into a practical application of the exception” to require the additional element(s) or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 
The argued “electronic device” at the particular retail store which specifies precisely the nature of the display that is produced (i.e., a modified upsell script) and the other additional elements of a “data store”, one or more objects “stored in the data store”, a “processor” coupled to the data store, a “memory” storing “instructions “ executed by the processor, a “data communication network”, “real-time” metrics data, “dynamically” generating benchmark data, an “analytics module”, and an “electronic device” were analyzed in the above rejection, in Step 2A – Prong Two and in Step 2B and merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology (see MPEP 2106.04(a)(I)). While the applicant argues the system is targeted to a particular customer visiting the retail store who is identified by a “specialized on-site device,” it is noted that the features upon which applicant relies (i.e., a “specialized on-site device”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, while the Applicant argues on pages 6-7 of the Remarks that the combination of the various elements that are claimed in the present claims provide a particular, practical application of the alleged abstract idea similar to the eligible claims in Bascom, Examiner disagrees. Unlike the claimed invention in Bascom, the additional elements of Applicant’s claims do not pertain to an “improvement” to the functioning of a computer or to another technology (see MPEP 2106.04(a) and 2106.05(a)). In Bascom the inventive concept provided improvement in internet technology by the non-conventional and non-generic arrangement of known, conventional pieces. Specifically, the Federal Circuit identified that the Bascom patent describes how the claims particular arrangement of elements is a technical improvement over prior art ways of filtering such content, and was therefore considered an improvement to an existing technological process. The instant claims are not directed to improving “the existing technological process” requiring the generic components to operate in an unconventional manner to achieve an improvement in computer functionality or requiring the non-conventional and non-generic arrangement of known, conventional pieces to improve a technical process. As currently recited, the instant claims are directed to improving the argued business task of “recommending a modified service or product and a modified upsell script relating to the modified service or product” (i.e., the abstract idea). Therefore, the instant claims are unlike the claims in Bascom and the Examiner maintains the claims do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Accordingly, the 35 U.S.C. 101 rejections are maintained. 

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Adornato et al. (US 8,712,857 B1) discloses providing an offer of an upsell item to users including displaying a script to a telemarketer’s screen which is then provided to a caller. 
	Reference B of the Notice of References Cited Scott et al. (US 2011/0010173 A1) discloses providing an upsell script based on prevailing topics of the communication and served to communicants in real time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625